Adams, J.
I. The 1st and 2d assignments of error are based upon the instructions given by the court, but no exception was taken to them. The 3d, 4th and 6th assignments of error are based upon omissions to instruct, but no instruction was asked by appellant.
II. The 4th assignment of error is in these words: ‘ ‘ The court erred in rendering judgment against the defendant in his representative capacity for services agreed to be performed within the terms of their employment, but which, in fact, never were performed.” If there is any error in this respect it is because either the verdict is not sustained by the evidence, or because the petition does not show a cause of action. But no evidence is set out, and its sufficiency cannot, of course, be considered.. As to whether the petition showed a cause of action, no question was raised in any way in the court below, and no exception, even, was taken to the judgment of the court.
Aeeirmed.